Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 FOR IMMEDIATE RELEASEDecember 14, 2007 News Release MOBILE SERVICES GROUP, INC. AND MOBILE STORAGE GROUP, INC. ANNOUNCE EXPIRATION AND FINAL RESULTS OF EXCHANGE OFFER FOR THEIR 9 3/4% SENIOR NOTES Glendale, CaliforniaDecember 14, 2007  Mobile Services Group, Inc. and its wholly-owned subsidiary, Mobile Storage Group, Inc. (collectively the Issuers), announced today the expiration and final results of their offer to exchange an aggregate principal amount of up to $200 million of their 9 3/4% Senior Notes due 2014 (New Notes), which have been registered under the Securities Act of 1933, as amended, for an equal aggregate principal amount of their outstanding 9 3/4% Senior Notes due 2014 (the Old Notes).
